DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to Amendment filed on 7/14/2022.
Claims 1 – 24 are pending.
Claims 1 – 23 have been amended.
Claim 24 is newly added.

Allowable Subject Matter
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments and amendments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “at least one analysis circuit, connected to the at least one shield, the at least one analysis circuit configured to detect interference in a signal path among the number of signal paths via a detection signal measured at the at least one shield” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 12, 16 – 24, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 13, the prior art of record does not teach claimed limitation: “the differential voltage measuring system including a signal measuring circuit for measuring bioelectric signals, the signal measuring circuit including a number of signal paths, and the number of signal paths including at least one shield, the method comprising: measuring detection signals at the at least one shield; and detecting interference based on analysis of the detection signals” in combination with all other claimed limitations of claim 13.
Regarding Claims 14 and 15, the claim is allowed as it further limit allowed claim 13.

The closest references are found based on the updated search:
Shu et al. (US 10,110,239 B1) discloses a reference input, which receives a reference clock signal; a differential ring oscillator, which generates an output clock signal; a phase detector, which detects errors comprising deviations between edges of the output clock signal and the reference clock signal; a frequency-tracking path, which adjusts a frequency of the differential ring oscillator based on the detected errors, wherein the frequency is adjusted by adjusting a supply voltage for the differential ring oscillator; a phase-tracking path (see claim 1).
Hamilton (US 2016/0131699 A1) suggests wherein said EM spectrum sensors and data collection sections comprise a positioning system, switch matrix, power combiner, switch and EM interference (EMI) shielding to isolate or shield from EMI signals (see claim 13).
Batzer (US 2022/0054021 A1) teaches a computing unit for medical imaging of a patient using a medical imaging system with ECG triggering (see claim 11).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 13, therefore claims 1 – 24 are allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/30/2022